680 So. 2d 524 (1996)
Linda Diane NELSON-HIGDON, Appellant,
v.
Charles Richard HIGDON, IV., Appellee.
No. 95-3906.
District Court of Appeal of Florida, First District.
May 2, 1996.
Keith A. McIver of James L. Chase & Associates, P.A., Pensacola, for Appellant.
Gregory D. Smith of Gregory D. Smith, P.A., Pensacola, for Appellee.
PER CURIAM.
Appellant challenges portions of a supplemental final judgment of dissolution of marriage. We find no error except as to the trial court's failure to award prejudgment interest on the accrued support arrearage. See Romans v. Romans, 611 So. 2d 92 (Fla. 1st DCA 1992) (wife entitled to prejudgment interest on support arrearages from date such payments were due); Holt v. Holt, 596 So. 2d 106 (Fla. 1st DCA 1992); Applegate v. Applegate, 566 So. 2d 865 (Fla. 1st DCA 1990); Melvin v. Melvin, 391 So. 2d 691 (Fla. 1st DCA 1980), review denied, 399 So. 2d 1144 (Fla.1981). We remand to the trial court for entry of an appropriate award of prejudgment interest on the former husband's support arrearage. The final judgment is in all other respects affirmed.
ERVIN, MINER and VAN NORTWICK, JJ., concur.